Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 13 in the reply filed on 10/24/2022 is acknowledged.
Claims 9-12 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/24/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 requires a specific gravity difference of at least 0.001, but fails to specify what units the range corresponds to (e.g. g/mL, kg/m3, lb/cuft). Accordingly, the scope of the claim is unclear. 
Claim 8 recites “the moving container” which lacks antecedent basis. Therefore, the scope of the claim is unclear.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 6, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwai (WO 2017/104610 A1). As the cited WO document is in a non-English language, the English equivalent, US 2018/0361347 A1 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document.
Regarding Claim 1, Iwai teaches methods of making porous bodies comprising injecting emulsion comprising dispersed first liquid droplets and second liquid continuous phase comprising curing agent into a gap between substrates, construed as a container, curing the second liquid, and then removing the droplets to form voids (Abstract; ¶ 69-70). The specific gravity of the dispersed phase is greater than the specific gravity of the continuous phase (¶ 77, 86). A peeling step whereby container/cured product are separated occurs prior to dispersed phase removal (¶ 92-95). The position is taken that Figures 1, 2, and 8 clearly illustrate high internal phase emulsions possessing 50-90 vol% of dispersed phase. 
Regarding Claim 3, Iwai teaches dispersed phase is removed via solvent (¶ 90-92, 96). 
Regarding Claim 5, since the dispersed phase of Iwai is liquid, such droplets are construed as being freely deformable in the absence of evidence to the contrary. 
Regarding Claim 6, Iwai teaches embodiments where aqueous continuous phase is mostly water and the dispersed oil phase is 79/21 vol/vol polydimethylsiloxane and bromobenzene (¶ 75-76). Since the density of PDMS and bromobenzene is roughly 0.965 g/mL and 1.5 g/mL respectively, the density of the continuous phase is estimated to be roughly (1.5 * 0.21) + (0.965 * 0.79) = 1.08 g/mL. Since the density of water is 1.0 g/mL, the specific gravity differences between the phases is seen to necessarily be greater than 0.001 in the absence of evidence to the contrary. 
Regarding Claim 13, Iwai teaches discharging first liquid forming the dispersed phase as liquid droplets in a flow of second liquid forming the continuous phase from a distal end of a tubular member in a direction of the flow of the second liquid to produce the emulsion (Figures 3-5; ¶ 72-74). Iwai clearly illustrates the discharging step yields an emulsion base having a dispersed phase volume concentration smaller than that of the final obtained emulsion (Figures 3, 4, 8). Iwai indicates that since the specific gravity of dispersed phase exceeds that of continuous phase, the dispersed droplets do not float with respect to continuous phase (¶ 81). One of ordinary skill would readily infer that since the specific gravity of the dispersed phase exceeds that of the continuous phase, an uneven distribution of dispersed phase would naturally occur whereby dispersed phase would sink upon standing. The position is taken that Figures 1, 2, and 8 clearly illustrate high internal phase emulsions possessing 50-90 vol% of dispersed phase.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (WO 2018/161155 A1).
Regarding Claims 1 and 3, Li teaches methods of making porous materials comprising crosslinking a high internal phase emulsion comprising an external continuous aqueous phase comprising hydrophilic polymer and an internal oil phase, crosslinking the hydrophilic polymer, and then removing the internal oil phase to yield porous crosslinked polymer material (Abstract). Li teaches examples where emulsion is placed in container, the emulsion is cured, the cured emulsion is removed from the container, and then the internal oil phase is removed via contact with solvent (Pages 20-21). The volume ratio between dispersed phase and continuous phase is roughly 326 mL : [326 mL + (13 mL + 95.7 mL + 8.7 mL)] = 0.74 (Table 1). 
Toluene is used as internal oil phase (Pages 20-21). The particular embodiments of Li differ from the subject matter claimed in that the specific gravity of the dispersed phase is less than that of the continuous phase. However, Li teaches various oil materials can be used, such as dichloromethane (Pages 13-14). It would have been obvious to one of ordinary skill in the art to substitute toluene with dichloromethane and thereby predictably afford workable high internal phase emulsions in accordance with the teachings of Li. Since dichloromethane has a density of 1.33 g/mL, the dispersed phase would have a specific gravity greater than that of the continuous phase. 
Regarding Claims 2 and 4, Li teaches examples where emulsion is placed in container, the emulsion is cured, the cured emulsion is removed from the container, and then the internal oil phase is removed via contact with solvent (Pages 20-21). Li teaches crosslinking can occur by heating the mixture to a suitable crosslinking temperature, whereby the time required depends on the temperature applied, crosslinker concentration, and whether a catalyst is used (Page 15). Since water is volatile and the container used by Li (a beaker) is open ended, it stands to reason a certain proportion of water would be expected to be removed/evaporated from the upper part/open end of the beaker prior to the curing of the polymer within Li’s system. 
Regarding Claim 5, since the dispersed phase of by is liquid, such droplets are construed as being freely deformable in the absence of evidence to the contrary.
Regarding Claim 6, the density of dichloromethane is 1.33 g/mL whereas the density of water is 1.00 g/mL. Therefore, the use of dichloromethane is seen to result in specific gravity differences in excess of 0.001. 
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (WO 2018/161155 A1) in view of Mork (U.S. Pat. No. 6,299,808).
The discussion regarding Li within ¶ 19-23 is incorporated herein by reference.
Regarding Claims 7 and 8, Li teaches HIPEs form porous polymeric materials having the shape of the container used (Page 2). Li differs from the subject matter claimed in that a hydrophobic/moving container is not described. Mork is also directed toward curing HIPEs to form porous materials (Abstract) and notes a fully continuous process using moving conveyors requires no interruption as opposed to batch processing (Col. 2, Lines 16-36; Figures). It would have been obvious to one of ordinary skill in the art to utilize the continuous method of Mork to produce porous polymeric substances from Li’s HIPEs because doing so would produce molded products with no interruption as taught by Mork. 
Mork teaches the conveyor can comprise a series of depressed patterns or 3-dimensional molds that are filled with HIPE to produced cured products (Col. 6, Lines 54-65), construed as containers. Mork teaches the conveyor can be Teflon coated fiberglass (Col. 6, Lines 50-51), which is hydrophobic. 
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (WO 2018/161155 A1) in view of Iwai (WO 2017/104610 A1). As the cited Iwai WO document is in a non-English language, the English equivalent, US 2018/0361347 A1 has been utilized in place of the Iwai WO document. All citations are made with respect to the above-mentioned US document..
The discussion regarding Li within ¶ 19-23 is incorporated herein by reference.
Regarding Claim 13, Li differs from the subject matter claimed in that the recited base production step is not disclosed. Iwai is also directed toward curing emulsions to form porous materials (Abstract) and describes discharging first liquid forming the dispersed phase as liquid droplets in a flow of second liquid forming the continuous phase from a distal end of a tubular member in a direction of the flow of the second liquid to produce the emulsion (Figures 3-5; ¶ 72-74). Iwai teaches the method facilitates the production of porous materials with consistent hole sections of 10-2000 microns with low manufacturing costs and high quality (¶ 40-41; Figures). It would have been obvious to generate the HIPE emulsions of Li using the protocols of Iwai because doing so would facilitate the production of porous materials with consistent hole sections of 10-2000 microns with low manufacturing costs and high quality as taught by Iwai. 
Li teaches embodiments where the volume ratio between dispersed phase and continuous phase is roughly 326 mL : [326 mL + (13 mL + 95.7 mL + 8.7 mL)] = 0.74 (Table 1). Iwai clearly illustrates the discharging step yields an emulsion base having a dispersed phase volume concentration smaller than that of the final obtained emulsion (Figures 3, 4, 8). Iwai indicates that since the specific gravity of dispersed phase exceeds that of continuous phase, the dispersed droplets do not float with respect to continuous phase (¶ 81). Since the combination of references is suggestive of dispersed phases having higher specific gravity than the continuous phrase, one of ordinary skill would readily infer an uneven distribution of dispersed phase would naturally occur whereby dispersed phase would sink upon standing. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764